Russell, C. J.,
dissenting. I agree to the result in Niller’s case, for the reason, as stated in the opinion of Hines, J., that this trustee has no further interest in the matter, having received all of his money from the Trust Company of Georgia, to whom to sold the notes.
As to the case of Dobbs, I stand firmly by the doctrine that where any person has in his hands money or property to which ex equo et bono he is not entitled, an action will lie; and for this reason I dissent in the case of Dobbs.